DETAILED ACTION

Applicants’ response filed 5/27/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 remain allowed. 
IDS has been considered. PTO-1449 is attached. 
Application remains allowed. 

Reasons for Allowance
Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance.

The invention is directed towards wireless communication system wherein an interleaved code block is received from the transmitter. The interleaved code block is deinterleaved wherein the interleaver has a plurality of rows and columns and the number of the plurality of columns varies between the plurality of rows. The code block is decoded to generate an information block wherein a number of rows in the first column of the plurality of columns and a number of columns in a first row of the plurality of rows are equal and selected based on the plurality of coded bits in the block. The number of rows in the first column comprises a smallest integer P that satisfies an equation P*(P+1)/2 > N, where N comprises a number of the plurality of coded bits in the code block. These concepts are not taught or fairly suggested by any of the prior arts as detailed in independent claims 1, 9, 17 and 24. Therefore claims 1, 9, 17 and 24 are allowed. Respective dependent claims 2-8, 10-16, 18-23 and 25-30 further limit parent claims and are allowed at least based on dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112